DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “the first side having a planar face, the second side having  a planar face”, it is unclear “a planar face” of the first side and “a planar face” of the second side in claim 16 are the same or different from “a planar face” of the firs side and “a planar face” of the second side in claim 10. 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Madden(US 1454061)(hereinafter Madden) in view of Thierfelder(US 2076751)(hereinafter Thierfelder).
Regarding claim 1, Madden teaches an eyelet (1) for use in a braiding apparatus, the eyelet (1) comprising: a first side having a planar face, a second side having a planar face, wherein the second side is opposing the first side (fig 1, the eyelet comprising a planar face on the top and a planar face on the bottom of the eyelet 1), and a flare opening (two eyes 3 flared at the open ends to merge into the concaved faces 4) extending from the planar face of the first side to the planar face of the second side, the flared opening having a first diameter at the planar face of the first side and having a second diameter at the planar face of the second side, at least a first slot and a second slot (fig 2, two eyes 3) positioned at the second side of the eyelet and within the flared opening, the first slot and the second slot configured and sized to allow passage of a first end and a second end, respectively (the guides are for strands of silk , cotton, and other textile materials), and to lock the first and second end in place to minimize a change in position of the first end relative to the second end (fig 3, column 2, lines 79-82, the eyelet is configured for two threads or strands a-a and b-b to pass easily and directly through the eyes without lateral strain upon them). 
Madden does not explicitly teach the second diameter being smaller than the first diameter. However, in the same field of endeavor, Thierfelder teaches the guide element comprising a hollow tube 34 having its outer surface 36 cylindrical and being of the same cross sectional area from one end to a point 38, the edge 40 being flared abruptly outwardly to form a funnel for the entrance of the thread (fig 5, column 2, lines 15-22). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the diameter of the exit opening of the eyelet of Madden being smaller than the diameter of the entrance opening of the eyelet as taught by Thierfelder for the benefit of providing easy entrance of threads at the bigger end while controlling and guiding the exit of threads at the smaller end.
Regarding claim 4, Madden teaches the first slot, the second slot configured to allow passage of the first end, the second end. Madden does not explicitly teach a third slot configured to allow passage of a third end. However, Madden teaches a guide comprising a plurality of eyes for the passage there through of a plurality of threads (claim 3). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize the guide of Madden comprising a third slot for passage of a third end for the benefit of facilitating in knitting or braiding process by preventing loss of time, breakage of guides and threads, and other well known inconveniences and annoyances arising from the use of extra guides (Madden, column 1, lines 13-21).
Regarding claim 5, Madden does not explicitly teach the first, second and third slots are positioned linearly with respect to one another. However, Madden teaches in fig 2 two slots are positioned linearly with each other. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the fig 2 of Madden with three slots positioned linearly with respect to one another for the benefit of providing the passage of three threads.
Regarding claim 6, Madden teaches the guide made of porcelain or other vitreous material, therefore, the guide is constructed of a material having a hardness value greater than a hardness value of the first and second threads.
Regarding claim 8, Madden teaches the eyelet is configured to positioned within a carrier of a braiding apparatus (fig 3, the guide fitted in the guide holder of the braiding machine).
Regarding claim 9, Madden teaches the guide includes a notch (2) configured to couple the guide to the carrier of the braiding apparatus (fig 3).
Regarding claim 10, Madden teaches an apparatus for braiding multiple ends to form a braided structure (fig 3), the apparatus comprising: at least one carrier (5); a braiding eyelet (1) positioned within the carrier (fig 3), the braiding eyelet (1) comprising a first side having a planar face, a second side having a planar face (fig 1, the eyelet comprising a planar face on the top and a planar face on the bottom of the eyelet 1), and a flared opening (two eyes 3 flared at the open ends to merge into the concaved faces 4) extending from the planar face of the first side to the planar face of the second side, the flared opening having a first diameter at the planar face of the first side and having a second diameter at the planar face of the second side, and at least two slots (fig 2, two eyes 3) , each slot sized and configured for insertion of a respective single end there through, and to lock each end in place to minimize a change in position of each end (fig 3, column 2, lines 79-82, the eyelet is configured for two threads or strands a-a and b-b to pass easily and directly through the eyes without lateral strain upon them). 
Madden does not explicitly teach the second diameter being smaller than the first diameter. However, in the same field of endeavor, Thierfelder teaches the guide element comprising a hollow tube 34 having its outer surface 36 cylindrical and being of the same cross sectional area from one end to a point 38, the edge 40 being flared abruptly outwardly to form a funnel for the entrance of the thread (fig 5, column 2, lines 15-22). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the diameter of the exit opening of the eyelet of Madden being smaller than the diameter of the entrance opening of the eyelet as taught by Thierfelder for the benefit of providing easy entrance of threads at the bigger end while controlling and guiding the exit of threads at the smaller end.
Regarding claim 11, Madden teaches the at least two slots comprises a first slot and a second slot, each slot configured for insertion of a respective single end therethrough (fig 3). Madden does not explicitly teach a third slot configured to allow passage of a third end. However, Madden teaches a guide comprising a plurality of eyes for the passage there through a plurality of threads (claim 3). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize the guide of Madden comprising a third slot for passage of a third end for the benefit of facilitating in knitting or braiding process by preventing loss of time, breakage of guides and threads, and other well known inconveniences and annoyances arising from the use of extra guides (Madden, column 1, lines 13-21).
Regarding claim 12, Madden does not explicitly teach the first, second and third slots are positioned linearly with respect to one another. However, Madden teaches in fig 2 two slots are positioned linearly with each other. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the fig 2 of Madden with three slots positioned linearly with respect to one another for the benefit of providing the passage of three threads.
Regarding claim 13, Madden teaches the guide made of porcelain or other vitreous material, therefore, the guide is constructed of a material having a hardness value greater than a hardness value of the first and second threads.
Regarding claim 14, Madden teaches the first slot and the second slot are configured to guide the first and second threads during a braiding without needing an extra guide in comparison with the one eye guides. Therefore, the guide by Madden is configured to guide a respective single end during a braiding process so as to minimize changes in the position of the ends relative to one another. 
Regarding claim 15, Madden teaches the guide includes a notch (2) configured to couple the guide to the carrier of the braiding apparatus (fig 3).
Regarding claim 16, Madden teaches the eyelet comprises the first side having the planar face, the second side having the planar face, and the flared opening (two eyes 3 flared at the open ends to merge into the concaved faces 4) extending from the planar face of the first side to the planar face of the second side, wherein the at least two slots (fig 2, two eyes 3) are positioned within the flared opening at the second side of the second side of the eyelet (fig 1).
Claims 2-3, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Madden (US 1454061) in view of Thierfelder(US 2076751), further in view of Barrett (US 2686410)(hereinafter Barrett).
Regarding claim 2, Madden is silent about the dimension of the radius of the curvature of the flared opening. However, Madden teaches the guides for the strands of silk, cotton and other textile materials, handled by knitting, braiding and other textile machines, and the peripheral formation of the guide is substantially the same as that of the ordinary single eye guide. In the same field of endeavor, Barret teaches the diameter of cylindrical yarn guide tube receiving chamber is 0.068 inches and a diametric clearance of 0.002 between the walls of the chamber and the outer wall of the yarn guide tube 3. Then Barret teaches the larger diameter of at the first side of the yarn guide tube is about 0.068 inches. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the eyelet of Madden with the diameter of Barret for the benefit of applying the eyelet in the knitting apparatus. Then the modify Madden teaches convex curves having a radius of curvature of about 0.15 inches at the first side. It is noted that discovering the optimum or workable ranges of the radius of the guide opening involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 3, Madden is silent about the dimension of the radius of the curvature of the flared opening. However, Madden teaches the guides for the strands of silk, cotton and other textile materials, handled by knitting, braiding and other textile machines, and the peripheral formation of the guide is substantially the same as that of the ordinary single eye guide. In the same field of endeavor, Barret teaches the diameter of the yarn guide tube 3 is 0.006 inches. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the eyelet by Madden with the diameter of Barret for the benefit of applying the eyelet in the knitting apparatus. Then the modified Madden teaches the convex curves having a radius of curvature of about 0.005 inches at the second side. It is noted that discovering the optimum or workable ranges of the radius of the guide opening involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 17, Madden is silent about the dimension of the radius of the curvature of the flared opening. However, Madden teaches the guides for the strands of silk, cotton and other textile materials, handled by knitting, braiding and other textile machines, and the peripheral formation of the guide is substantially the same as that of the ordinary single eye guide. In the same field of endeavor, Barret teaches the diameter of cylindrical yarn guide tube receiving chamber is 0.068 inches and a diametric clearance of 0.002 between the walls of the chamber and the outer wall of the yarn guide tube 3. Then Barret teaches the larger diameter of the yarn guide tube at the first side is about 0.068 inches. And Barret also teaches the diameter of the yarn guide tube 3 is 0.006 inches. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the eyelet by Madden with the diameter of Barret for the benefit of applying the eyelet in the knitting apparatus. Then the modified Madden teaches convex curves having a radius of curvature of about 0.15 inches at the first side and a radius of curvature of about 0.005 inches at the second side. It is noted that discovering the optimum or workable ranges of the radius of the guide opening involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Madden (US 1454061) in view of Thierfelder(US 2076751), further in view of Warren (US 0801422)(hereinafter Warren).
Regarding claim 18, Madden teaches a method of braiding multiple ends to form a braided structure (column 1, lines 9-12), the method comprising: advancing a first group of ends comprising at least a first end and a second end through the first slot and the second slot of the eyelet respectively (fig 3, the holder 5 for braiding machine holding the guide comprising two slots for two ends of threads).
Madden does not teach braiding the first group of ends with a second and a third group of ends to form a braided structure. However, in the same field of endeavor, Warren teaches a method of braiding at least three groups of threads braiding into a garment. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the guide of Madden with the method of braiding by Warren for the benefit of making stiffening material for garments. 
Regarding claim 19, Madden teaches advancing the first group of ends through the eyelet comprising advancing the first end through the first slot and advancing the second end through the second slot (fig 3) without providing an extra guide to save time and prevent from breakage of guides and threads. Therefore, the method by Madden minimizes positional changes of the first end relative to the second end. 
Regarding claim 20, Warren teaches braiding the first and second group of ends with at least a fourth group of ends to form the braided structure (fig 1).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4092897, US 2686410, US 6386003, US 20090044573, US 2659108, US1956338, US2537165, US 2275848. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370.  The examiner can normally be reached on Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732